DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Claims 8-9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The phrase “a non-uniform cross-section for the insert along a length of the insert” (cl 8:12) lacks support in the instant disclosure.  Neither the instant specification nor the instant figures cite or show at least one design feature having a non-uniform cross-section. 

 	Correction is required.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (USPN 127562) in view of Fiordelisi (USPN 2658378). 
 	Regarding claim 8, Campbell teaches the claimed process (figs 1-2 and the short specification) except a non-uniform cross-section for the insert along a length of the insert.  
 	It should be noted Campbell teaches:  
 	Recesses a constitutes the claimed recess.
 	Triangular piece B constitutes the claimed removable insert. 

 	Fiordelisi teaches a molded concrete block having a tongue 15 and a recess 16, wherein both the tongue and recess have a non-uniform cross section as evidenced by the groove and the continuous passage through both the tongue or recess (col 1:1-11; col 2:15-37; and fig 3).   Since Campbell and Fiordelisi are analogous with respect to concrete blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the triangle piece B of Campbell to incorporate the tongue and recess design of Fiordelisi in order to receive concrete or mortar in the building of a wall having extraordinary strength.  In regard to claim 9, Campbell do not teach providing an aperture within the insert that is engagable with an aligning structure in the recess.   Alignment holes and pins are notoriously well-known in the mold art for its simplicity and effectiveness.    Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an aperture and aligning structure in the insert and recess, respectively, of Campbell in order to ensure the insert does not move during molding process.


Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuttle (USPN 1989646) in view of Steadman (USPN 2732589).  Tuttle teaches the claimed process (pg 1:34-pg 3:37; and figs 1-4) except a non-uniform cross-section for the insert along a length of the insert.  
It should be noted Tuttle teaches:  
 	Inserts 15 constitutes the claimed inserts.
 	Recess 13 constitutes the claimed recess.
	The projections extending outwardly from the molding portion of the insert and into the mold cavity constitutes the claimed design features.  
 	At least a portion of the insert that extends into the mold cavity constitutes the claimed at least one design feature on the molding portion that extends out of the recess of the body/mold.
	The portion of the inserts having the screws constitutes the claimed securing portion. 	
 	Steadman teaches a tire mold having tread-forming surface 12/mold portions, and ribs 13 and inserts 16/19, wherein the ribs and inserts constitute the claimed design feature having a non-uniform cross-section for the ribs and insert along a length of the ribs and insert (col 2:59-col3:28;figs 3-6).  Steadman also teaches using the ribs and inserts to form a tire having an anti-skid surface (col 1:15-20 and 35-45; figs 3-6).  Since Tuttle and Steadman are analogous with respect to molded tires having treads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ribs and inserts of Steadman into the inserts of Tuttle in order to form a tire having an anti-skid surface.

Applicant’s arguments with respect to claim(s) 8-9 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs 2658378 and 3562861 teaches the state of the art. GB715645 and JP08002211 teaches the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744